Citation Nr: 1720720	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from November 1950 to January 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a March 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office.  However, in July 2014 he informed the VA that he was unable to attend the hearing and requested that the case be forwarded to the Board for further appellate consideration.
 
In October 2014, the Board remanded the claim for further development.

In a March 2015 decision, the Board denied the claims for service connection for an eye disorder and for prostate cancer.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court affirmed the Board denial of the claim of entitlement to service connection for prostate cancer, but remanded the claim of entitlement to service connection an eye disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further RO action on the claim for service connection for an eye disability is warranted. 

In its Memorandum Decision, the Court determined that the Board failed to satisfy the duty to assist.  In this case, the Veteran has a current eye disorder.  His service treatment records are fire-related, and the only available service treatment record relates to the Veteran's transportation from Korea to the United States via Japan for an emergency leave.  

The RO sent the Veteran a Form 13055 requesting particulars of any medical treatment during service.  He responded that he recalled a single treatment for dizziness and vertigo at a front line facility in October 1951.  On that basis, the RO made a single inquiry to the National Personnel Records Center (NPRC) for morning reports dating from October 1 to December 1, 1951.  There is nothing in the record to suggest that an additional request was sent to the NPRC for this record.

Insofar as the RO made a single inquiry covering the 60-day period during which the Veteran alleged treatment for dizziness and vertigo, in a recent decision, the Court has held that VA's duty to assist is not bound by the JSRRC's 60-day limitation verification requests.  See Gagne v. McDonald, 27 Vet. App. 397   (2015). The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a claimed event.  Id. at 404. The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  Id.   

In light of the above, the Board finds that the RO should submit multiple requests that cover the Veteran's relevant service period from November 1950 to January 1952 in an attempt to retrieve the claimed morning report.


Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC for any unit morning reports or sick reports from November 1950 to January 1952.

To ensure substantial compliance with this remand and Court requirements, submit multiple 60-day requests so that the period entire period from November 1950 to January 1952 is covered.

Any records or response(s) received should be associated with the claims file.

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159 (c)(2).

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent along with the request for records.

2.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for an eye disorder in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




